Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (“Agreement”) is entered into effective
as of the 3rd day of October, 2012, by and among GLOBAL INCOME, LP, a Delaware
limited partnership (formerly known as Macquarie CNL Income, LP) (the
“Borrower”), GLOBAL INCOME TRUST, INC., a Maryland corporation (formerly known
as Macquarie CNL Global Income Trust, Inc.) (the “REIT”) and IN-104 AUSTIN, LLC,
a Delaware limited liability company (collectively with the REIT, the “Loan
Parties”) and JPMORGAN CHASE BANK, N.A., a national banking association (the
“Lender”).

R E C I T A L S:

A. Reference is hereby made to that certain Credit Agreement dated March 24,
2011, executed by and among the Borrower, the REIT and the Lender as amended by
that certain First Amendment to Credit Agreement dated October 21, 2011, and
that certain Second Amendment to Credit Agreement dated effective June 27, 2012,
each executed by and among the Borrower, the Loan Parties and the Lender (as
amended, the “Credit Agreement”). All capitalized terms used, but not otherwise
specifically defined herein, shall have the meaning given to such terms in the
Credit Agreement.

B. The Borrower, the Loan Parties and the Lender have agreed to further amend
the Credit Agreement in certain all as hereinafter more fully set forth.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, the Borrower and the Lender hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement shall be amended as
follows:

(a) The definition of “Revolving Commitment” in the Credit Agreement is hereby
amended and restated in its entirety to be and read as follows:

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans hereunder. The initial amount of the Lender’s Revolving Commitment is
$35,000,000.00; provided, however, effective June 1, 2012, the Lender’s
Revolving Commitment shall be reduced to $25,000,000.00; provided, further,
however, effective October 1, 2012, the Lender’s Revolving Commitment shall be
reduced to $2,820,000.00.”

(b) Section 2.20(a) of the Credit Agreement is hereby deleted in its entirety.

 

1



--------------------------------------------------------------------------------

2. Intercompany Payments. The Borrower and the REIT hereby covenant and agree
that no payment shall be made by the Borrower, directly or indirectly, to the
REIT and the REIT shall accept no payments, directly or indirectly, from the
Borrower or any Loan Party for any amounts owing by the Borrower to the REIT
during the existence of any Default or Event of Default (as each term is defined
in the Credit Agreement). Except for the foregoing provision, there shall be no
other restrictions with respect to distributions or other payments by Borrower
to the REIT in the normal course of business.

3. Usury. No provisions of this Agreement or the Loan Documents shall require
the payment or permit the collection, application or receipt of interest in
excess of the maximum permitted by applicable state or federal law. If any
excess of interest in such respect is herein or in any such other instrument
provided for, or shall be adjudicated to be so provided for herein or in any
such instrument, the provisions of this paragraph shall govern, and neither the
Borrower, the Loan Parties nor any endorsers of the Note nor their respective
successors, assigns or personal representatives shall be obligated to pay the
amount of such interest to the extent it is in excess of the amount permitted by
applicable law. It is expressly stipulated and agreed to be the intent of the
Borrower, the Loan Parties and the Lender to at all times comply with the usury
and other laws relating to the Loan Documents and any subsequent revisions,
repeals or judicial interpretations thereof, to the extent applicable thereto.
In the event the Lender or other holder of the Note ever receives, collects or
applies as interest any such excess, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance of
the Note and, if upon such application the principal balance of the Note is paid
in full, any remaining excess shall be forthwith paid to the Borrower and the
provisions of the Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible thereunder reduced, without the necessity of
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
thereunder. In determining whether or not the interest paid or payable under any
specific contingency exceeds the maximum interest allowed to be charged by
applicable law, the Borrower, the Loan Parties and the Lender or other holder
hereof shall, to the maximum extent permitted under applicable law, amortize,
prorate, allocate and spread the total amount of interest throughout the entire
term of the Note so that the amount or rate of interest charged for any and all
periods of time during the term of the Note is to the greatest extent possible
less than the maximum amount or rate of interest allowed to be charged by law
during the relevant period of time. Notwithstanding any of the foregoing, if at
any time applicable laws shall be changed so as to permit a higher rate or
amount of interest to be charged than that permitted prior to such change, then
unless prohibited by law, references in the Note to “applicable law” for
purposes of determining the maximum interest or rate of interest that can be
charged shall be deemed to refer to such applicable law as so amended to allow
the greater amount or rate of interest.

4. Release and Waiver of Claims. In consideration of (i) the modification of
certain provisions of the Credit Documents, as herein provided, and (ii) the
other benefits received by the Borrower and the Loan Parties each hereunder, the
Borrower and the Loan Parties each hereby RELEASES, RELINQUISHES and forever
DISCHARGES the Lender as well as its predecessors, successors, assigns, agents,
officers, directors, employees and representatives, of and from any and all
claims, demands, actions and causes of action of

 

2



--------------------------------------------------------------------------------

any and every kind or character, past or present, which the Borrower and the
Loan Parties each may have against the Lender and its predecessors, successors,
assigns, agents, officers, directors, employees and representatives arising out
of or with respect to (a) any right or power to bring any claim against the
Lender for usury or to pursue any cause of action against the Lender based on
any claim of usury, and (b) any and all transactions relating to the Loan
Documents occurring prior to the date hereof, including any loss, cost or
damage, of any kind or character, arising out of or in any way connected with or
in any way resulting from the acts, actions or omissions of the Lender and its
predecessors, successors, assigns, agents, officers, directors, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable law.

5. Reaffirmation of Representations, Etc. The Borrower and the Loan Parties each
hereby reaffirms to the Lender each of the representations, warranties,
covenants and agreements of the Borrower and the Loan Parties set forth in the
Loan Documents.

6. Enforceable Obligations. The Borrower and the Loan Parties each hereby
ratifies, affirms, reaffirms, acknowledges, confirms and agrees that the Loan
Documents, as modified by this Agreement, represent valid and enforceable
obligations of the Borrower and the Loan Parties, and the Borrower and the Loan
Parties each further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Note,
and the Borrower and the Loan Parties each further acknowledges and represents
that no event has occurred and no condition exists which would constitute a
default under the Loan Documents or this Agreement, either with or without
notice or lapse of time, or both.

7. No Release of Liens. This Agreement in no way acts as a release or
relinquishment of the liens, security interests and rights (the “Liens”) created
or evidenced by the Credit Documents. The Liens are hereby ratified and
confirmed by the Borrower and the Loan Parties each in all respects and are
extended to secure (i) the principal amount of the Note, (ii) all interest,
charges and other sums payable with respect thereto, and (iii) the performance
of all other obligations under the Loan Documents.

8. Miscellaneous.

(a) Except as modified hereby, all other terms, conditions and provisions of the
Credit Agreement and the Loan Documents shall continue in full force and effect,
and the Borrower and each of the Loan Parties acknowledges and reaffirms its
liability to the Lender thereunder. In the event of any inconsistency between
this Agreement and the terms of the Loan Documents, this Agreement shall govern.

 

3



--------------------------------------------------------------------------------

(b) The Borrower and each of the Loan Parties hereby agrees to pay all costs and
expenses incurred by the Lender in connection with the execution and
administration of this Agreement and the modification of the Loan Documents
including, but not limited to, legal fees incurred by the Lender and filing
fees.

(c) Any default by the Borrower or any of the Loan Parties in the performance of
its respective obligations herein contained shall constitute a default under the
Loan Documents and shall allow the Lender to exercise all of its remedies set
forth in the Loan Documents.

(d) The Lender does not, by its execution of this Agreement, waive any rights it
may have against any person not a party to this Agreement.

(e) In case any of the provisions of this Agreement shall for any reason be held
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

(f) This Agreement and the Loan Documents shall be governed and construed
according to the laws of the State of Florida (without regard to any conflict of
laws principles) and the applicable laws of the United States.

(g) This Agreement shall be binding upon and inure to the benefit of the Lender,
the Borrower, the Loan Parties and their respective successors, assigns and
legal representatives.

(h) The Borrower and the Loan Parties each hereby acknowledges and agrees that
it has entered into this Agreement of its own free will and accord and in
accordance with its own judgment after advice of its own legal counsel, and
states that it has not been induced to enter into this Agreement by any
statement, act or representation of any kind or character on the part of the
parties hereto, except as expressly set forth in this Agreement.

(i) This Agreement may be executed in multiple counterparts, each of which shall
constitute an original instrument, but all of which shall constitute one and the
same agreement.

[Signature Page(s) Follow]

 

4



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

GLOBAL INCOME, LP,

a Delaware limited partnership

By:   Global Income GP, LLC,   a Delaware limited liability company   its
General Partner   By:  

Global Income Trust, Inc., a

Maryland corporation

    its Managing Member     By:  

/s/ Steven D. Shackelford

    Name:  

Steven D. Shackelford

    Title:  

CFO

LOAN PARTIES: GLOBAL INCOME TRUST, INC., a Maryland corporation By:  

/s/ Steven D. Shackelford

Name:  

Steven D. Shackelford

Title:  

CFO

IN-104 AUSTIN, LLC, a Delaware limited liability company By:  

/s/ Steven D. Shackelford

Name:  

Steven D. Shackelford

Title:  

CFO and EVP

LENDER:

JPMORGAN CHASE BANK, N.A.,

a national banking association

By:  

/s/ Rita Lai

Name:  

Rita Lai

Title:  

Senior Credit Banker

Signature Page to

Third Amendment to Credit Agreement